Title: To George Washington from Peter Trenor, 29 January 1790
From: Trenor, Peter
To: Washington, George

 

Newry [Ireland] 29th Jany 1790

Shortly after I had the Honour of receiving your Excellencys Letter, at portsmouth Virginia, dated Mount Vernon the 15th November 1786 Enclosing one for Mrs Anne Ennis, of Dublin, I returned to this Country, & handed your Letter to that, Poor distressed Lady, whose Circumstances, has been reduced to the Lowest Ebb, owing ⟨meerely⟩ to a train of dire Misfortunes, and I do assure your Excellency was it not for the support I gave her, from time to time, that she woud have been in a most deplorable Situation—she was in daily expectation of hearing that your Excellency, had got the affairs of the late Mrs Savage finally settled, as your Letter gave her hopes that there woud be a final Issue put to the Business, in a Term or two, from that Period.
 By this Conveyance I have forwarded to Geo. Pollock Esqre of Newyork Authenticated before the Lord Mayor of Dublin the following Papers Viz.: Copy of Mrs Savages Will—(wherein she has bequeathed to your Excellency £200 V. Cy & to Bryan Fairfax Esqre ⟨£100⟩ of like Money—which two sums & the £53 Bh you advanced in 1772 your Excellency will please deduct from the Amount received & the remainder you’l be so good as to order into Mr Pollocks hands[.] Copys of the late Richard Ennis’s Will[;] Power of Attorney from Mrs Anne Ennis Wife to said Richard Ennis to me & Power of Attorney from me to said Geo. Pollock Esqre to be proven on your side by Capt. William Chevers of the Ship Ann & Susan[;] also ⟨Mrs⟩ Savages Death & Interment, Authenticated before the Lord Mayor of Dublin.
Knowing that your Excellency will do every thing that justice or equity will admit of, to help the Distressed Mrs Ennis, I have the Honour to be Your Excellencys very obedt Servt.

Peter Trenor


⟨Mutilated⟩ thing defficient in the Papers, forwd to Mr Pollock, your Excellency will be so obliging as to point same out to me, which shall be rectified in course.

